Citation Nr: 1644851	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  13-00 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for the service-connected disability of post nasal septoplasty, currently evaluated at zero percent.

2.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for residuals of broken nose to include loss of smell and inability to breathe through nose.

3.  Entitlement to service connection for residuals of broken nose to include loss of smell.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from June 1970 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In June 2016, the Veteran testified at a Board hearing held at the RO before the undersigned veterans law judge (VLJ).  A transcript of the hearing is of record.

The Veteran's record before the VA consists of an electronic record located in Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran's post nasal septoplasty disability is manifested by obstruction of no more than 30 percent in each nasal passage; 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side is not shown.

2.  A rating decision of August 2002 denied service connection for residuals of broken nose to include loss of smell and inability to breathe through the nose.  The basis of the denial was that the evidence of record did not show that these residuals actually existed.  The Veteran did not appeal the decision nor submit new and material evidence within one year.

3.  Evidence received since the August 2002 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for the disability and raises a reasonable possibility of substantiating the claim.

4.  Impaired smell was not manifest during service or within the one-year presumptive period following service.  Impaired smell is not attributable to service.

5.  Impaired smell is not caused or permanently worsened by a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for service-connected status post nasal septoplasty have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.97, Diagnostic Code 6502 (2015).

2.  The August 2002 rating decision denying service connection for residuals of broken nose to include loss of smell and inability to breathe through nose is final.  38 U.S.C.A. § 7105 (West 2000); 38 C.F.R. § 20.1103 (2001).

3.  Evidence received since the August 2002 rating decision is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  Impaired smell was not incurred in or aggravated during service or within the one-year period following service, and an organic disease of the nervous
system may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015)
5.  Disability due to impaired smell is not proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The duty to notify in this case was satisfied by letters sent to the Veteran in August 2009 and February 2010.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an 
opinion when necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2105).  The evidence of record includes statements of the Veteran and his wife, service treatment records, VA treatment records, and private treatment records.
The Veteran underwent VA examinations in September 2009 and October 2012.  The examiners made clinical findings necessary for the application of the rating criteria for the Veteran's service-connected disability of post nasal septoplasty and the reports are adequate for adjudication purposes.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Veteran argues that the smell tests administered to him as part of the VA examinations were inadequate or not accurate.  See transcript of June 2016 Board hearing; VA Form 9 of January 2013.  He states that, while he was able to smell the scent cards placed underneath his nose during the tests, he is unable to smell from "a normal distance away," a limitation that he claims is not measured by the test.  See notice of disagreement of March 2011.

There is a presumption that VA has properly chosen a person who is qualified to conduct an examination and to provide a medical opinion.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed.Cir. 2011).  The presumption is rebuttable.  See Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010).  The Board finds no basis in the record for determining that the apparently standard smell tests administered by VA in 2009 and 2012 do not represent an accurate measure of a person's sense of smell.  The VA examiners examined the Veteran, reviewed the evidence of record, considered his history and statements, and rendered medical opinions based upon the facts of the case and the examiners' knowledge of medical principles.  Accordingly, the Board finds that the Veteran has been provided adequate medical examination in conjunction with his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In June 2016, the Veteran testified at a Board hearing.  The VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The VLJ fully explained the issues on appeal and suggested the submission of evidence needed to establish entitlement to service connection and to a compensable rating.



Increased rating for post nasal septoplasty

Rating criteria, generally

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the schedule for rating disabilities (Rating Schedule).  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  Ratings shall be based, as far as practicable, upon the average impairments of earning capacity with the additional proviso that VA shall from time to time readjust this schedule of ratings in accordance with experience.  In an exceptional case in which the schedular evaluations are found to be inadequate, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be assigned. An exceptional or unusual disability picture may be characterized by factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although review of the entire record is required, where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  "Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).

The evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2015).  Separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2015).

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).

When all of the evidence is assembled, the Board must determine whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim will be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

The Veteran's disability of post nasal septoplasty is evaluated as noncompensable under Diagnostic Code (DC) 6502, which evaluates deviation of the nasal septum.  The record does not indicate that a different diagnostic code relating to diseases of the nose and throat would be for application and more favorable to the Veteran.  For deviation due to trauma only, a 10 percent disability rating is warranted for a 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  See 38 C.F.R. § 4.97, Disability Code 6502.

The Veteran states that the left side of his nose is "completely blocked."  See transcript of June 2016 Board hearing.  He alleges that he needs to physically manipulate his nose by pressing down on it in order to breathe.  Id.  He reports that he must breathe through his mouth, especially at night while sleeping.  See Veteran's statement of July 2009.  He uses Breathe Right strips at night so that he can breathe and to prevent snoring.  See notice of disagreement of March 2011.  He also uses a humidifier in his room at night to prevent his mouth from drying out.  Id.  The Veteran has been denied service connection for sleep apnea.  See rating decision of March 2010.

The Veteran underwent a VA examination in September 2009.  The examiner noted the Veteran's report that he currently had difficulty breathing through his nose and that the left side was worse than the right.  The Veteran stated that he needed to breathe through his mouth "all the time."  Upon examination, the Veteran was found to have "actually good air flow through each nostril individually."  The examiner found "some narrowing, but this is about 30% narrowing on both sides."  The physical examination did not corroborate the Veteran's perception of complete obstruction.  His nasal passages were "less than 30% narrowed on both sides," and he was found to have "adequate nasal air flow through each side individually."  The examiner found both "very little" and "no" objective evidence of nasal airway obstruction.  See September 2009 VA examination report.

The Veteran underwent a VA examination in October 2012 for loss of smell.  The examiner stated, "His nose is patent on both sides.  I can easily see the middle turbinate on both sides.  The septum is slightly deviated, but the airway is at most 30% obstructed on each side.  The mucosa is healthy and not edematous."  The examiner checked the form box indicating that there was not "greater than 50% obstruction of the nasal passage on both sides" or "complete obstruction on one side."  There were no permanent hypertrophy of the nasal turbinates and no nasal polyps.  The Veteran was not diagnosed with sinusitis, rhinitis, larynx or pharynx condition, or tumors or neoplasms.  The Veteran was also noted to have no scars associated with his deviated septum or surgery.  See October 2012 VA examination report.

After a review of the evidence of record, the Board finds that an evaluation in excess of 10 percent is not warranted.  Upon examination, the Veteran has not been shown to have a 50 percent obstruction of the nasal passage on both sides or complete obstruction of one side.  In this case, the Board finds the medical evidence to be of much greater probative weight than the Veteran's lay assertions as to more severe obstruction.  The Veteran is competent to report his experienced symptoms of breathing obstruction.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See 38 C.F.R. § 3.159(a) (2015).  A layperson is competent to report on that which he or she has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran has the subjective impression of complete blockage.  The medical evidence, however, is specific, detailed, and objective, and indicates physical blockage of 30 percent or less on each side.

The Veteran specifically requests an extraschedular rating that takes into account "how he has had to adapt and conform in order to deal with his disability."  See transcript of June 2016 Board hearing.    An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  See Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  See 38 C.F.R. § 3.321(b)(1) (2015); Thun, 22 Vet. App. at 116. 

Here, the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected disability.  The Veteran mainly reports difficulty breathing, especially at night.  His nighttime breathing symptoms have been addressed in the context of his service-connection claim for sleep apnea.  See rating decision of March 2010.  The criteria of DC 6502 contemplate breathing difficulty caused by a deviated septum, with which the Veteran has been diagnosed.  The rating criteria for a 10 percent evaluation contemplates a greater severity than what the Veteran actually exhibits or approximates  Accordingly, the rating criteria allow for additional signs and symptoms of disability, or greater degrees of disability. While the Veteran feels he must manipulate his nose to breathe properly, medical evidence has shown that such is not physically necessary, as he has adequate flow through the nostril.  There is no evidence in the record of an exceptional or unusual clinical picture to render impractical the application of the regular schedular standards.  The Schedular criteria are therefore adequate.

A claimant may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

A claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the claimant or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The disability rating itself is recognition that industrial capabilities are impaired; some industrial impairment is specifically contemplated by the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Here the evidence of record does not show, and the Veteran has not asserted, that his post nasal septoplasty renders him unable to secure or follow a substantially gainful occupation.  The VA examiners found no functional impact on occupation.  The Veteran has stated that he works as a self-employed private investigator.  See VA treatment record of August 2009.  He is also a sewer/water contractor.  See VA Form 9 of January 2013.  Accordingly, the Board finds that the issue of TDIU has not been raised in this case



Service connection for loss of sense of smell

Application to reopen claim

The Veteran seeks service connection for additional residuals a broken nose, to include loss of sense of smell and inability to breathe.  See Veteran's filing of July 2009.  A rating decision of August 2002 denied the Veteran's claim of entitlement to service connection for loss of sense of smell and breathing from broken nose.  The basis of the denial was that the evidence of record did not show that the Veteran had the claimed residuals.  The Veteran was notified in writing of the decision and did not file a notice of disagreement within one year of notification.  The rating decision became final.  See U.S.C.A. § 7105(c) (2015).

A disallowed claim that has become final may be reopened when new and material evidence is presented or secured with respect to the claim.  See 38 U.S.C.A. § 5108 (West 2014).  "New" means that the evidence was not previously submitted to the agency decision-maker.  "Material" means that the evidence, by itself or when considered with existing evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a) (2015).

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  Whether newly submitted evidence raises a "reasonable possibility of substantiating the claim" is not a separate determination but rather part of the determination of whether the submitted evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Board must presume the credibility of the evidence when evaluating whether new and material evidence has been received.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board need not, however, consider credible that which is patently incredible.  See Duran v. Brown, 7 Vet. App. 216 (1994).

The RO reopened and denied the Veteran's claim.  See November 2012 statement of the case.  Even where, as here, the RO has determined that new and material evidence has been received to reopen a claim, the Board is not bound by that determination and must consider whether new and material evidence has been received.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

At the time of the August 2002 rating decision, the evidence of record consisted of the Veteran's application for compensation and the Veteran's service treatment records.  Following the rating decision, statements and testimony of the Veteran, a lay statement, private treatment records, VA treatment records, and VA examination reports have been added to the record.

Upon review of the record, the Board concludes that the Veteran has submitted new and material evidence as to the unestablished fact of the Veteran has an impaired sense of smell.  The Veteran has been diagnosed with "anosmia (inability to detect any odor)."  See October 2012 VA examination report.  This evidence relates directly to the unestablished fact of whether the Veteran currently experiences the claimed residual of loss of sense of smell. 

With new and material evidence having been submitted, the Veteran's claim for entitlement to service connection for residuals of broken nose to include loss of smell, is reopened.  The discussion below focuses on the Veteran's impaired sense of smell and not on his symptom of breathing difficulty, which has been appropriately addressed in the previous section as an aspect of his already service-connected disability of post nasal septoplasty.  

Legal criteria of service connection, generally

Service connection may be granted for disability or injury incurred in, or aggravated by, active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. 
§ 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2015).  Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for a disability that is due to, or aggravated by, a service-connected disability.  See 38 C.F.R. § 3.310(a) (2015); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable.  See 38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish service connection for a claimed disability on a secondary basis, there must be (1) a current disability; (2) a service-connected disability; and (3) a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must give the claimant the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See 38 U.S.C. § 5107(b) (West 2014); Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran claims a "loss of smell" from his broken nose.  See Veteran's claim of September 2001.  He reports that it is very difficult for him to smell any odor in a room and that, as a sewer/water contractor, he is unable to smell methane and other gases that his employees are able to smell.  See VA Form 9 of January 2013; transcript of June 2016 Board hearing.  He has also stated that he "does have the ability to recognize odor [but] can't distinguish odors."  See transcript of June 2016 Board hearing.  He "cannot distinguish all smells."  Id.  The Veteran asserts that he has "at least a fifty-five percent decrease in smelling ability because I cannot smell anything on the left side of my nostril."  See notice of disagreement of March 2011.

The Veteran's wife states that she noticed his inability to "smell through his nose after his discharge" from service.  She cites an incident in 2008 in which the Veteran was unable to smell a gas leak in the basement of their house.  See January 2010 statement of Veteran's wife.

With respect to the first element of service connection, the Veteran has a current disability.  He has been diagnosed with "anosmia (inability to detect any odor)."  See October 2012 VA examination report.  He has also been diagnosed with a deviated nasal septum.  See VA treatment record of August 2009.

With respect to the second element of service connection, that of an in service event or service-connected disability, the service treatment records (STRs) show that during service, the Veteran injured his nose in 1970 from a fall during basic training.  STRs indicate that he had "trauma to nose x 2" in October 1970 and that septoplasty surgery was performed in September 1973.  A service treatment record of June 1973 notes the following impression: "Mucoperiosteal thickening base of the maxillary sinuses from previous inflammatory disease.  Deviation of the nasal septum to the left."  On the Veteran's exit examination of December 1970, the Veteran noted the fact of his nose operation in September 1973, and the examining physician's summary stated: "Broke nose 70, never healed properly. Had surgery in 1973, healed, NCNS."  The Veteran's STRs, including the separation examination report, note no treatment for, or diagnosis of, a loss of the sense of smell during service.  The Veteran is currently service-connected for the disability of post nasal septoplasty.

In November 1975, the Veteran filed a service-connection claim for "nose operation."  A January 1976 VA examination report noted his current complaint of not being able to breathe properly out of the left nostril, occasional sharp pains and bleeding from the nose, and severe headaches.  Reduced ability to smell was not reported or diagnosed.  In February 1976, the Veteran was granted service connection for post nasal septoplasty.  Thus, the second element of service connection has been met.

As to the element of nexus, or a relationship to service or service-connected disability, the following evidence is pertinent.  A private treatment record of July 2009 notes the Veteran's subjective report of recurrent, bilateral nasal obstruction dating to his 1970 in-service injury.  The Veteran reported his 1970 surgery and a further surgery in 1985.  It was also noted that the Veteran is a smoker and that he reportedly found relief sometimes by using "Breathe Right" strips.  The doctor's findings were: "Tympanic membranes, pharynx normal. Nasal mucosa is somewhat erythematous, mildly boggy. The nasal septum is quite irregular with obstructive changes noted to a mild degree in both sides."  The assessment was stated as: "I believe he primarily has a deviated nasal septum, but there may be an allergic component."  Allergies were "confirmed" but not otherwise specified.  There was no mention of loss-of-smell symptoms.  See July 2009 treatment record of Dr. T. Z.

The Veteran underwent a VA examination in September 2009 for nose, sinus, larynx, and pharynx.  The report noted the Veteran's belief "that his sense of smell is fine" and that "he is able to smell things normally."  The Veteran reported an episode in which his wife was able to smell a gas leak in the basement and he was not able to do so, but, it was noted, he "otherwise feels like his smell is fine."  In order to evaluate the Veteran's sense of smell, a smell identification test was administered. The Veteran received a score of 36 out of 40 correct, which was found to be in the range of "normal sense of smell."  The examiner's diagnosis was "status post nasal septoplasty."

In October 2012, the Veteran underwent a VA examination for loss of sense of smell and taste.  Upon examination and testing, the Veteran was diagnosed with "anosmia (inability to detect any odor).  The Veteran scored 7/40 correct, which indicated "total anosmia range." 

The examiner provided a negative nexus opinion, as to both direct service connection and aggravation, stating that "any loss of sense of smell is less likely than not caused by or exacerbated by this nasal fracture and septoplasty during his service."  The rationale offered by the examiner cited the fact that there had been no change in his airway since the last examiner of the Veteran in 2009, when the Veteran's sense of smell had been found to be normal, and that "nothing that happened in the last 3 years would explain the loss of his sense of smell."  The examiner also found significance in the Veteran's inconsistent report of symptoms.  The Veteran stated to the examiner in 2009 that he had no problem with smell, and he now reported that he had had the problem since 1973.  That history, according to the examiner, "raises some suspicion for malingering in regard to his sense of smell."  He also noted, "Scoring 5/40 or less on the smell identification test indicated probable malingering, so he is not far from that."

The Board finds this opinion to be highly probative on the inherently medical question presented by this case.  The examiner had access to all pertinent records, conducted a physical examination of the Veteran, and included the underlying reasons for the conclusion reached, which are not contradicted by the record.  

The record shows a normal sense of smell upon examination at separation from service in 1974 and a normal sense of smell upon medical examination until 2012.  Apart from the Veteran's lay statements, there is no indication in the record that the Veteran was diagnosed with, or treated for, a loss of the sense of smell until many years after service.  A loss of smell was not noted during service or within one year of separation, and the Veteran did not have characteristic manifestations of the disorder during that time frame.  See 38 C.F.R. § 3.303(b) (2015).  Thus, to the extent that a loss of the sense of smell may be considered an organic disease of the nervous system, presumed service connection for a chronic disease is not warranted.  See 38 C.F.R. § 3.309(a) (2015).

There is no medical opinion that relates the Veteran's impaired sense of smell to service.  The lay assertions of record are the only evidence in favor of a relationship between his claimed disorder and service.  In evaluating a claim, the Board must determine the value of all evidence submitted, including lay (non-expert) and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  Lay evidence is competent as to symptoms of an injury or illness that are within the realm of one's personal knowledge that comes through the use of the senses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran is competent to report his loss of sense of smell.  The Board finds, however, that the Veteran is not a reliable historian on this point and therefore not credible.  The Veteran has been inconsistent in his report of the onset of his symptoms.  In 2009, he stated that his sense of smell was fine except for a single incidence in which his wife was able to smell a gas leak in the basement and he was could not.  In 2012, in contrast, he told the examiner that he had been unable to smell things since the in-service injury to his nose.  In his hearing testimony, he testified that he could smell but could not distinguish the odors.  In evaluating evidence, the Board may properly consider internal inconsistency and consistency with other evidence.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).  The Board finds the Veteran's competent testimony as to the history of his disorder to be not credible and therefore entitled to less weight than the findings and negative nexus opinion of the October 2012 VA examiner.

Although competent to report his symptoms concerning the sense of smell, the Veteran is not competent to determine the etiology of his symptoms, and his testimony in this regard is of no probative value.  Relating a condition such as anosmia to a particular cause is not obvious and requires knowledge of the potential causes of the disorder and the inherently medical question of how an event in service may have brought about, or contributed to, the disorder.  Accordingly, the Veteran's lay statements are not competent evidence of an etiologic relationship between the claimed impaired sense of smell and service.

Based on the foregoing, the preponderance of the evidence is against a finding that the Veteran's diagnosed anosmia is in any way attributable to service or to the service-connected disability of post nasal septoplasty.  Accordingly, service connection is not warranted.  The benefit-of-the-doubt doctrine is inapplicable , as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2014); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to an increased rating for the service-connected disability of post nasal septoplasty, currently evaluated at zero percent, is denied.

With the submission of new and material evidence sufficient to warrant reopening a claim of entitlement to service connection for residuals of broken nose, to include loss of smell and inability to breathe through nose, the request to reopen the claim is granted.

Entitlement to service connection for residuals of broken nose, to include loss of smell, is denied.




____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


